Title: To James Madison from Daniel Parker, 20 December 1813
From: Parker, Daniel
To: Madison, James


        
          
            Decr. 20th. 1813.
          
          The within may be considered fair data from which to estimate the term of service of the other regular troops except the fourteen Regts. of Infy. from the 26th. to 39th. inclusive which amount to about 7000 and are twelve months men.
          The whole number of regular troops now in service is estimated at 32000.
          
            D. Parker
          
        
        
          [Enclosure]
          Strength of the Army at French Mills & Chateaugy viz Non Commd. Officers Musicians, Artificers & privates 7137.
          
            
              1813
              Terms of Service will expire
              248.
            
            
              1814
              do.
              ″
              ″
              1213.
            
            
              1815
              ″
              ″
              ″
              38.
            
            
              1816
              ″
              ″
              ″
              93.
            
            
              1817
              ″
              ″
              ″
              3.105.
            
            
              1818
              ″
              ″
              ″
              1549.
            
            
              During the War
              
              
              891.
            
            
              
              
              
              Total
              7.137
            
            
              To which add
              
              
              564
            
            
              the dates of whose enlistments are not known.
              
            
            
              
              
              
              
              7.701
            
          
          Taken from Acting Adjutant General Ninian Pinkney’s Return of December 8th. 1813.
        
      